The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine a delivery system, inter alia wherein the system includes a handle, a thumbwheel , a catheter with a retractable sheath and a pull extending between the thumbwheel and the retractable sheath. The pull has a cross sectional shape that includes opposite concave and convex sides, and the sides have rounded edges therebetween. The device further includes a stability sheath with a proximal end attached to the handle.  The stability sheath is configured to allow for the retractable sheath to be partially received therein, wherein the retractable sheath is moved in conjunction with the thumbwheel. It is these limitations in combination with the other limitations of the claims that differentiate the present invention from the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 28, 2021